         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 1 of 17




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 007978
4    david_anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    brad_levenson@fd.org
     ELLESSE HENDERSON
7    Assistant Federal Public Defender
     California Bar No. 302838
8    ellesse_henderson@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (fax)

11   Attorneys for Petitioner

12
                            UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14

15   ZANE M. FLOYD,
                                               Case No. 2:06-cv-00471
16                Petitioner,
                                               MOTION FOR RELIEF FROM
17         v.                                  JUDGMENT PURSUANT TO RULE
                                               60(b) OF THE FEDERAL RULES OF
18   WILLIAM GITTERE, 1 et al.,                CIVIL PROCEDURE

19                                             (DEATH PENALTY CASE)
                  Respondents.
20                                             (Execution Warrant Sought for the
                                               Week of June 7, 2021)
21

22
           1Warden William Gittere is automatically substituted for former warden
23   Timothy Filson pursuant to Fed. R. Civ. P. 25(d).
          Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 2 of 17




1                    MEMORANDUM OF POINTS AND AUTHORITIES

2          Petitioner Zane Floyd argued in his Second Amended Petition that execution

3    by lethal injection is unconstitutional under the Eighth and Fourteenth

4    Amendments. 2 But the Ninth Circuit previously refused to consider this claim,

5    concluding that it was not yet ripe. Floyd v. Filson, 949 F.3d 1128, 1152 (9th Cir.

6    2020), cert. denied sub nom. Floyd v. Gittere, No. 19-8921, 2020 WL 6385791 (U.S.

7    Nov. 2, 2020). The State has since signaled it intends to carry out Floyd’s

8    execution. 3 Not only is Floyd’s claim now ripe, the State’s notice constitutes an

9    extraordinary circumstance justifying relief under Rule 60(b)(6)—this motion

10   represents Floyd’s only chance before his unconstitutional execution to have his

11   claim heard on the merits in his habeas proceedings. 4

12   I.    BACKGROUND

13         Floyd has tried unsuccessfully for fourteen years to have a court consider the

14   merits of his claim challenging the constitutionality of Nevada’s lethal injection

15   procedure. He first raised the claim in his 2006 amended petition in this Court. 5 He

16

17
           2 ECF No. 66 at 205–23.
18         3 Ex. 1.
           4 Floyd will also be challenging Nevada’s execution protocol under 42 U.S.C.

19   § 1983. Although related to his habeas claim, the two cases are distinct. See Nance
     v. Comm'r, Georgia Dep't of Corr., No. 20-11393, 2020 WL 7053495 (11th Cir. Dec.
20   2, 2020). Supreme Court caselaw requires Floyd in his § 1983 proceedings to
     propose alternatives to Nevada’s unconstitutional execution protocol. See Baze v.
21   Rees, 553 U.S. 35, 52 (2008). But there is no alternative provided in Nevada law
     that protects Floyd from cruel and unusual pain; thus, the Nevada execution
22   scheme is unconstitutional, and this claim is appropriate for habeas relief. See Hill
     v. McDonough, 547 U.S. 573, 579–80 (2006).
23         5 ECF No. 18 at 183–95.



                                                 2
          Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 3 of 17




1    then returned to state court and raised the claim there, 6 but it was rejected on

2    procedural grounds. 7 As a matter of state law, claims challenging a method of

3    execution are not cognizable in state habeas proceedings, so Floyd was deprived of a

4    state forum in which to raise his claims. McConnell v. State, 212 P.3d 307, 309–11

5    (Nev. 2009), as corrected (July 24, 2009). Floyd then raised the claim anew in his

6    second amended petition in this Court, 8 but this Court rejected the claim as

7    procedurally defaulted 9 and denied a certificate of appealability. 10 Finally, the

8    Ninth Circuit rejected the claim as unripe. Floyd, 949 F.3d at 1152. Thus, no court

9    has yet heard this claim on the merits.

10         The Ninth Circuit’s ripeness determination rested on litigation that had

11   occurred in Nevada the previous year, State v. Alvogen, Inc., Nos. 77100, 77365

12   (Nev. 2019). See Floyd, 949 F.3d at 1152. Alvogen, Inc., a pharmaceutical company

13   that produces midazolam, sued in state court in 2018 to prevent the State from

14   using its drug in an upcoming execution. 11 The State, Alvogen claimed, had

15   improperly obtained the drug after Alvogen had refused to provide it, informing the

16   State that it was not approved for use in an execution. 12 Alvogen premised that

17   refusal in part on states’ use of midazolam in several executions that the media had

18

19

20         6 Ex. 2 (ECF No. 72-5–72-8).
           7 Ex. 3 (ECF No. 71-10).
21         8 ECF No. 66 at 205–23.
           9 ECF No. 114 at 13.

22         10 ECF No. 163 at 65.
           11 Ex. 4.

23         12 Id. at 2–3.



                                                  3
           Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 4 of 17




1    classified as “botched.” 13 The state court granted Alvogen a temporary restraining

2    order and then a preliminary injunction, preventing the State from using

3    midazolam in an execution. 14 The State appealed, but the Nevada Supreme Court

4    eventually dismissed the appeal and vacated the preliminary injunction as moot,

5    since the sole candidate for execution had committed suicide and the execution

6    drugs at issue were set to expire. State v. Alvogen, Inc., 450 P.3d 390, 2019 WL

7    5390459 (Nev. 2019) (unpublished table disposition).

8           Despite the outcome of the Alvogen litigation, the State on March 26, 2021,

9    signaled its intent to proceed with Floyd’s execution, reporting to the media that it

10   would soon be seeking a warrant of execution. 15 This action by the State renders the

11   Alvogen litigation irrelevant and Floyd’s claim finally ripe—the injury is “no longer

12   speculative” and instead is now certain to occur. Floyd, 949 F.3d at 1152 (quoting

13   Portman v. County of Santa Clara, 995 F.2d 898, 902 (9th Cir. 1993)).

14   II.    ARGUMENT

15          Federal Rule of Civil Procedure 60(b) allows district courts to relieve litigants

16   from final judgments. The rule lists five specific grounds for relief and a “catchall”

17   provision, Rule 60(b)(6). This catchall provision allows relief from a judgment or

18   order if a party demonstrates “extraordinary circumstances which prevented or

19

20
            13 Id. at 3.
21          14 Exs. 5, 6.
            15 David Ferrara, DA to proceed with death penalty against gunman in 1999

22   store killings, Las Vegas Review Journal, https://www.reviewjournal.com/crime/
     courts/da-to-proceed-with-death-penalty-against-gunman-in-1999-store-killings-
23   2315637/; see Ex. 1.

                                                 4
          Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 5 of 17




1    rendered him unable to prosecute [his case].” Lal v. California, 610 F.3d 518, 524

2    (9th Cir. 2010) (alteration in original) (quoting Cmty. Dental Servs. v. Tani, 282

3    F.3d 1164, 1168 (9th Cir. 2002), as amended on denial of reh'g and reh'g en banc

4    (Apr. 24, 2002)); see Buck v. Davis, 137 S. Ct. 759, 777–78 (2017).

5          A.     Factors weigh in favor of allowing relief under Rule 60(b)(6)

6          Determining whether to provide relief from a judgment or order under Rule

7    60(b)(6) requires a fact-specific inquiry. See Buck, 137 S. Ct. at 778; Hall v. Haws,

8    861 F.3d 977, 987 (9th Cir. 2017). Courts consider six factors: (1) the existence of

9    extraordinary circumstances; (2) the petitioner’s diligence; (3) finality interests; (4)

10   delay between the judgment and the Rule 60(b)(6) motion; (5) the connection

11   between the extraordinary circumstances and the underlying decision; and (6)

12   comity. Hall, 861 F.3d at 987; see Phelps v. Alameida, 569 F.3d 1120, 1135–40 (9th

13   Cir. 2009). These factors weigh in favor of relieving Floyd from this Court’s

14   judgment.

                  1.     Extraordinary circumstances justify relief from judgment.
15
           Floyd’s case presents an extraordinary circumstance: Should this Court deny
16
     Floyd’s motion, he will face execution with no court ever hearing his challenge in his
17
     habeas proceedings to that execution’s constitutionality. And there is good reason to
18
     doubt its constitutionality—the only court to ever consider Nevada’s novel execution
19
     protocol concluded it presented a “substantial risk of serious harm” and “an
20
     objectively intolerable risk of harm,” rendering it unconstitutional under the Eighth
21

22

23

                                                  5
          Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 6 of 17




1    Amendment. 16 The merits of Floyd’s claim, combined with his previous inability to

2    present those merits in his habeas proceedings, result in precisely the type of

3    “extraordinary circumstance” justifying relief under Rule 60(b)(6). See Hall, 861

4    F.3d at 987–88 (emphasizing that federal court had not yet considered petitioner’s

5    claim on the merits); see also Buck, 137 S. Ct. at 778–79 (concluding that district

6    court had improperly denied relief under Rule 60(b)(6) when petitioner had raised a

7    claim of injury to not just himself but “the law as an institution, the community at

8    large, and the democratic ideal reflected in the processes of our courts” (internal

9    quotation marks, citation, and ellipses omitted)); Ybarra v. Filson, 869 F.3d 1016,

10   1023–27 (9th Cir. 2017) (reasoning that relief was appropriate under Rule 60(b)(6)

11   when petitioner’s claim of intellectual disability was not futile).

12                       a.     Midazolam, the first drug in Nevada’s protocol, does
                                not function as needed, causes pain and suffering, and
                                has been linked to numerous botched executions.
13
           The intended purpose of midazolam, the first drug in Nevada’s three-drug
14
     protocol, is to anesthetize, rendering the inmate unconscious and insensate to pain
15
     and suffering throughout the execution procedure. Midazolam, however, is
16
     physically and pharmacologically incapable of inducing general anesthesia,
17
     regardless of how large the dose of the drug administered. Unlike barbiturate
18
     anesthetic drugs used in most execution protocols, 17 midazolam is a central nervous
19

20
           16 Ex. 7. Media reports suggest the Nevada Department of Corrections does
21   not currently possess the three drugs required under its June 11, 2018 execution
     protocol for carrying out Floyd’s execution. If the State has adopted or plans to
22   adopt a new execution protocol, it has yet to inform Floyd of the most basic
     information regarding its intentions.
23         17 See Baze v. Rees, 553 U.S. 35, 42–44 (2008).



                                                  6
          Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 7 of 17




1    system depressant. 18 It is capable of inducing sedation and amnesia, but it cannot

2    protect against sensations of pain. 19 (Studies have shown that midazolam can

3    actually increase the perception of pain. 20) As a result, midazolam is typically

4    administered prior to the administration of an anesthetic. 21 In other words, an

5    individual can still consciously experience his or her surroundings and feel severe

6    pain while under sedation using midazolam. 22

7          In addition, midazolam has an acidic low pH, significantly lower than normal

8    blood pH. 23 As a result of that low pH level, injection of a large dose of midazolam,

9    including the 500 milligram dose provided in the execution protocol, causes “flash”

10   or noncardiogenic pulmonary edema in the vast majority of executions carried out

11   with the drug. See, e.g., In re Ohio Execution Protocol Litigation, No. 2:11-cv-1016,

12   2019 WL 244488 at *63 (S.D. Ohio Jan. 14, 2019). 24 Pulmonary edema produces

13   excruciating feelings and sensations similar to drowning and asphyxiation as fluid

14   occupies a greater volume of the air spaces in the lungs. 25

15         These risks are not merely speculative. An ever-growing body of evidence

16   from executions using midazolam demonstrates that the drug is unsuitable for use

17

18
           18  Ex. 8 at 5.
19         19  Ex. 9 at 11, 13, 16; Ex. 8 at 10–11.
            20 Ex. 8 at 11.

20          21 Ex. 8 at 9.
            22 Ex. 9 at 14; Ex. 8 at 9.

21          23 Ex. 8 at 13; Ex. 9 at 12.
            24 See also NPR Investigations, Gasping for Air: Autopsies Reveal Troubling

22   Effects of Lethal Injection, https://www.npr.org/2020/09/21/793177589/gasping-for-
     air-autopsies-reveal-troubling-effects-of-lethal-injection.
23          25 Ex. 9 at 29.



                                                 7
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 8 of 17




1    in executions. For example, in April 2014 Oklahoma executed Clayton Lockett using

2    midazolam for the first time as the initial drug. 26 After working for nearly an hour

3    to establish intravenous access, the execution team injected midazolam, vecuronium

4    bromide, and most, but not all, of the potassium chloride. 27 Lockett then regained

5    consciousness, beginning to strain against the restraints, buck his head, and

6    speak. 28 The Director of the Oklahoma Department of Corrections and the Governor

7    of Oklahoma eventually called off the execution, but Lockett died a short time

8    later. 29 President Obama described the execution as “deeply troubling.” 30

9    Undeterred, Oklahoma used midazolam again in the execution of Charles Warner

10   in January 2015. 31 After the executioners administered 500 milligrams of

11   midazolam, witnesses heard Warner say his body was “on fire.” 32

12         Similarly, in Arizona, just a few months after Lockett’s botched execution,

13   Joseph Wood gasped on the execution table for nearly two hours before dying. 33 A

14

15         26 Jeffrey E. Stern, The Cruel and Unusual Execution of Clayton Lockett, The
     Atlantic, https://www.theatlantic.com/magazine/archive/2015/06/execution-clayton-
16   lockett/392069/.
           27 Id.
17         28 Id.
           29 Id.

18         30  The Atlantic, The Cruel and Unusual Execution of Clayton Lockett;
     https://www.theatlantic.com/magazine/archive/2015/06/execution-clayton-
19   lockett/392069/
            31 Andrew Buncombe, Charles Warner execution: Oklahoma inmate's last

20   words are 'my body is on fire' as state carries out first death penalty in nine months,
     Independent, https://www.independent.co.uk/news/world/americas/charles-warner-
21   execution-my-body-fire-9981842.html.
           32 Id.

22         33 See Michael Kiefer, Reporter describes Arizona execution: 2 hours, 640

     gasps, AZ Central, July 24, 2014. https://www.azcentral.com/story/news/
23   arizona/politics/2014/07/24/arizona-execution-joseph-wood-eyewitness/13083637/.

                                                 8
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 9 of 17




1    media witness compared Wood's breathing to a “fish gulping for air,” and a second

2    reported counted Wood gasping more than 600 times. 34 Senator John McCain of

3    Arizona described Wood’s execution as tantamount to “torture.” 35

4          There are several other examples. In Arkansas in 2017, Kenneth Williams

5    coughed and convulsed after the executioners administered the drugs. 36 At points

6    during the execution, his breathing was so heavy that a media witness saw his back

7    arch off the gurney. 37 In Ohio in 2017, Gary Otte’s stomach rose and fell repeatedly

8    after executioners injected midazolam. 38 Otte’s attorney observed that his face was

9    teary and his hands were clenched. 39 And in Tennessee in 2018, Billy Ray Irick

10   moved during his execution, leading witnesses to believe the midazolam he was

11   given did not render him fully unconscious and insensate to pain. 40

12         These are just a handful of more recent cases; other examples abound. See,

13   e.g., Deborah W. Denno, When Legislatures Delegate Death: The Troubling Paradox

14

15
           34 Id.
16         35 Ben Brumfield & Mariano Castillo, McCain: Prolonged Execution Was
     Torture, CNN, http://www.cnn.com/2014/07/25/justice/arizona-execution-
17   controversy/.
           36 See Jacob Rosenberg, Arkansas Executions: I Was Watching Him Breathe

18   Heavily and Arch His Back, The Guardian, https://www.theguardian.com/us-
     news/2017/apr/25/arkansas-execution-eyewitness-marcel-williams.
19         37Id.
           38Rising and falling of Ohio inmate's stomach was not enough to stop his
20   execution, judge explains, NY Daily News, https://www.nydailynews.com/news/
     crime/inmate-drug-reaction-not-stop-execution-judge-article-1.3508904.
21         39   Id.
           40  Dave Boucher & Adam Tamburin, Tennessee execution: Billy Ray Irick
22   tortured to death, expert says in new filing, The Tennessean, https://
     www.tennessean.com/story/news/crime/2018/09/07/tennessee-execution-billy-ray-
23   irick-tortured-filing/1210957002/.

                                                9
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 10 of 17




1    Behind State Uses of Electrocution and Lethal Injection and What it Says About

2    Us, 63 Ohio St. L.J. 63, 139 (2002); Deborah W. Denno, Getting to Death: Are

3    Executions Unconstitutional?, 82 Iowa L. Rev. 319, 428–29 (1997).

4          These are just a handful of more recent cases; other examples abound. See,

5    e.g., Deborah W. Denno, When Legislatures Delegate Death: The Troubling Paradox

6    Behind State Uses of Electrocution and Lethal Injection and What it Says About

7    Us, 63 Ohio St. L.J. 63, 139 (2002); Deborah W. Denno, Getting to Death: Are

8    Executions Unconstitutional?, 82 Iowa L. Rev. 319, 428–29 (1997). Due to these

9    significant problems associated with midazolam, at least three states, Kentucky, 41

10   Florida, 42 and Arizona 43 have ceased using the drug in executions.

11                        b.    Fentanyl, the second drug, cannot be relied on to
                                induce unawareness.
12
           Nevada’s use of fentanyl, an opioid, as the second drug in its lethal injection
13
     procedure contributes to the substantial risk of harm presented by Nevada’s
14
     experimental protocol. Importantly, because Nevada’s first drug, midazolam, is
15
     inadequate for the intended purpose, it is imperative that the second drug reliably
16
     induce the requisite depth of anesthesia to render Floyd completely unconscious,
17

18
           41   Kentucky drops 2-drug executions, reworking method, Daily Mail,
19   http://www.dailymail.co.uk/wires/ap/article-2834665/Kentucky-drops-2-drug-
     executions-reworking-method.html.
20          42 Death Penalty Information Center, Overview of Lethal Injection Protocols,

     https://deathpenaltyinfo.org/executions/lethal-injection/overview-of-lethal-injection-
21   protocols.
            43 See Wood v. Ryan, No. 2:14-cv-1447, ECF No. 145 at 2 (D. Ariz. Oct. 17,

22   2016) (brief explaining that Arizona “has committed to removing midazolam as an
     option from [Arizona’s execution protocol] and now unequivocally commits not to
23   use midazolam again, even if it becomes available”).

                                                10
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 11 of 17




1    unaware, and insensate to pain. Fentanyl, however, is demonstrated to be

2    unreliable, even in high doses, for inducing unawareness. 44 Its experimental use in

3    Nevada’s protocol creates an undue and substantial risk that Floyd will be aware,

4    will experience “air hunger,” and will suffer a horrific death when the third drug,

5    cisatracurium, is introduced into his body.

6                        c.    Cisatracurium, the third drug, is a paralytic that
                               could cause Floyd to be paralyzed and awake while
                               dying of suffocation.
7
           Finally, Nevada’s protocol is unique in that it proposes the first ever use of a
8
     paralytic agent as the final drug administered, i.e., the killing agent. Expert
9
     evidence establishes that cisatracurium presents a wholly unnecessary, substantial
10
     risk of serious harm. If Floyd has not achieved the requisite depth of anesthesia, the
11
     cisatracurium, which freezes the body’s muscles including the diaphragm, will cause
12
     him to suffer a torturous death by suffocation. 45 And, if he has achieved the
13
     requisite depth of anesthesia, Floyd would have already stopped breathing by the
14
     time the cisatracurium was administered, making the drug wholly unnecessary in
15
     the protocol. 46 Indeed, the only court to address the lawfulness of Nevada’s proposed
16
     use of cisatracurium as the third and final drug in conducting an execution found it
17

18

19

20         44See, e.g., Jonathan B. Mark & Leslie M. Greenberg, Intraoperative
     Awareness and Hypertensive Crisis during High-Dose Fentanyl-Diazepam-Oxygen
21   Anesthesia, 62 Anesth Analg. 698–700 (1983); Nagaprasadarao Mummanemi, M.D.,
     Awareness and Recall with High-Dose Fentanyl-Oxygen Anesthesia, 59 Anesth
22   Analg, 948–49 (1980).
           45 Ex. 10 at 26.

23         46 Id. at 25.



                                                11
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 12 of 17




1    presented a “substantial risk of serious harm” and “an objectively intolerable risk of

2    harm,” rendering it unconstitutional under the Eighth Amendment. 47

3                   2.    Floyd has been diligent in pursuing this claim.

4          Floyd has raised this claim at every opportunity in federal court. He included

5    the claim in his first counseled federal petition. Then, after returning from state

6    court, he raised the claim again in his second amended petition. And, despite this

7    Court’s denial of a certificate of appealability, Floyd raised the claim in the Ninth

8    Circuit Court of Appeals. Floyd now raises the claim in a motion under Rule

9    60(b)(6), as soon as possible after the State gave notice it intends to move forward

10   with Floyd’s execution—i.e., after the ripeness impediment was removed. See Butz

11   v. Mendoza-Powers, 474 F.3d 1193, 1195–96 (9th Cir. 2007) (ordering district court

12   to consider Rule 60(b)(6) motion despite six-year delay between judgment and

13   motion because movant “allege[d] explanations for the delay that may satisfy his

14   burden of showing he was sufficiently diligent in pursuing his case”); see also Fed.

15   R. Civ. P. 60(c)(1) (requiring movant under Rule 60(b)(6) to file motion “within a

16   reasonable time”).

                    3.    Neither finality interests nor comity considerations should
17                        bar relief under Rule 60(b)(6).
18         The next factors relevant here are finality interests and comity. Hall, 861

19   F.3d at 987. This Court’s judgment denying Floyd relief is final. So, too, by

20   definition, are all judgments challenged under Rule 60(b). “If simple finality were

21   sufficient to overcome a Rule 60(b)(6) motion then no such motions would ever be

22

23         47   Ex. 7.

                                                 12
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 13 of 17




1    granted.” Ritter v. Smith, 811 F.2d 1398, 1402 (11th Cir. 1987). That is especially

2    the case here, where finality interests must be weighed against Floyd’s interest in

3    having a newly ripe claim heard on the merits; were this Court to deny relief to

4    Floyd based on finality interests, no other habeas petitioners would ever have the

5    opportunity to challenge lethal injection as unconstitutional. See Panetti v.

6    Quarterman, 551 U.S. 930, 945–47 (2007) (explaining that finality interests are not

7    implicated when a habeas petitioner raises a previously unripe claim after the

8    conclusion of initial federal habeas proceedings). On the other side of the scale, the

9    State’s interests in finality are not implicated as Floyd’s claim would not require the

10   State to conduct a new trial or sentencing hearing. Instead, this Court’s

11   consideration would solely be focused on the constitutionality of Nevada’s execution

12   protocol before it is used for the first time.

13          Similarly, comity is a consideration in every case involving § 2254. “However,

14   in the context of Rule 60(b)(6), [courts] need not be concerned about upsetting the

15   comity principle when a petitioner seeks reconsideration not of a judgment on the

16   merits of his habeas petition, but rather of an erroneous judgment that prevented

17   the court from ever reaching the merits of that petition.” Phelps, 569 F.3d at 1139.

18   In other words, comity considerations play little role when denial of relief under

19   Rule 60(b)(6) would prevent a federal court from ever considering the merits of a

20   claim. See id. at 1139–40; Ruiz v. Quarterman, 504 F.3d 523, 532 (5th Cir. 2007).

21          In addition, comity should not prevent this Court’s consideration of the claim

22   because the Nevada Supreme Court provides no avenue for relief. In 2009, the

23

                                                      13
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 14 of 17




1    Nevada Supreme Court decided for the first time that a challenge to lethal injection

2    in the state “does not implicate the validity of the death sentence and therefore falls

3    outside the scope of a post-conviction petition for a writ of habeas corpus.”

4    McConnell, 212 P.3d at 311. The Nevada Supreme Court has since repeatedly

5    reaffirmed this conclusion. See, e.g., Witter v. State, 281 P.3d 1232, 2009 WL

6    3571288, at *3 n.5 (Nev. 2009) (unpublished table disposition); Blake v. McDaniel,

7    130 Nev. 1154, 2014 WL 3784125, at *10 (2014) (unpublished table disposition).

8    Because this claim is not cognizable in state court, comity considerations are

9    irrelevant. Cf. 28 U.S.C. § 2254(b)(1)(B)(ii) (excusing exhaustion when

10   “circumstances exist that render such process ineffective to protect the rights of the

11   applicant”); see also Snow v. McDaniel, No. 2:03-cv-00292-MMD-CWH, ECF No. 173

12   at *53–54 (D. Nev. Sept. 12, 2013) (concluding challenge to lethal injection was not

13   procedurally barred because Nevada provides no state forum for litigating the

14   claim).

15                4.     The extraordinary circumstance present here is connected
                         to the initial denial of Floyd’s claim.
16
           The last factor relevant to Floyd’s motion is the “degree of connection
17
     between the extraordinary circumstance and the decision for which reconsideration
18
     is sought.” Hall, 861 F.3d at 987; see Mitchell v. United States, 958 F.3d 775, 786
19
     (9th Cir. 2020), cert. denied, 207 L. Ed. 2d 1161 (Aug. 25, 2020) (“Said otherwise,
20
     we consider whether the alleged extraordinary circumstance, such as a change in
21
     the law, was material to the prisoner's claim.”). Here, the extraordinary
22
     circumstance—the new ripeness of a previously unconsidered claim—is exactly the
23

                                                 14
           Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 15 of 17




1    reason the claim was previously rejected in the Ninth Circuit. Because this changed

2    circumstance bears directly on the reason for the claim’s previous rejection, this

3    factor weighs in favor of granting Floyd’s motion. Cf. Phelps, 569 F.3d at 1139.

4            B.       This motion is not a second or successive petition for writ of
                      habeas corpus.
5
             A petition “is second or successive only if it raises claims that were or could
6
     have been adjudicated on the merits.” McNabb v. Yates, 576 F.3d 1028, 1028 (9th
7
     Cir. 2009). Because this Court rejected Floyd lethal-injection claim based on
8
     procedural default, 48 it did not adjudicate the claim on the merits. See Gonzalez v.
9
     Crosby, 545 U.S. 524, 532 n.4 (2005) (explaining that ruling is not “on the merits” if
10
     court denies petition for “failure to exhaust, procedural default, or statute-of-
11
     limitations bar”); Pizzuto v. Ramirez, 783 F.3d 1171, 1176 (9th Cir. 2015); Cook v.
12
     Ryan, 688 F.3d 598, 608 (9th Cir. 2012). Nor did the Ninth Circuit decide this claim
13
     on the merits, instead deciding it solely on ripeness grounds. Floyd, 949 F.3d at
14
     1152. Just as with procedural default, ripeness decisions do not render future
15
     iterations of the claim—when ripe—“second or successive.” See Panetti, 551 U.S. at
16
     945 (“Congress did not intend the provisions of AEDPA addressing ‘second or
17
     successive’ petitions to govern a filing in the unusual posture presented here: a
18
     § 2254 application raising a Ford-based incompetency claim filed as soon as that
19
     claim is ripe.”).
20
     ///
21
     ///
22

23           48   ECF No. 114 at 13.


                                                  15
            Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 16 of 17




1    III.     CONCLUSION

2             Because Floyd has shown extraordinary circumstances justifying relief under

3    Rule 60(b)(6), he requests that this Court relieve him from its previous judgment

4    and allow litigation on his claim that execution by lethal injection violates his

5    constitutional rights.

6             DATED this 15th day of April, 2021.

7                                                     Respectfully submitted
                                                      RENE L. VALLADARES
8                                                     Federal Public Defender

9                                                     /s/ David Anthony
                                                      DAVID ANTHONY
10                                                    Assistant Federal Public Defender

11
                                                      /s/ Brad D. Levenson
12                                                    BRAD D. LEVENSON
                                                      Assistant Federal Public Defender
13

14                                                    /s/ Ellesse Henderson
                                                      ELLESSE HENDERSON
15                                                    Assistant Federal Public Defender

16

17

18

19

20

21

22

23

                                                 16
         Case 2:06-cv-00471-RFB-DJA Document 183 Filed 04/15/21 Page 17 of 17




1                                CERTIFICATE OF SERVICE

2          In accordance with the Rules of Civil Procedure, the undersigned hereby

3    certifies that on this 15th day of April, 2021, a true and correct copy of the foregoing

4    MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO RULE 60(B) OF THE

5    FEDERAL RULES OF CIVIL PROCEDURE, was filed electronically with the

6    United States District Court. Electronic service of the foregoing document shall be

7    made in accordance with the master service list as follows:

8    Jeffrey M. Conner
     Office of Nevada Attorney General
9    Assistant Solicitor General
     jconner@ag.nv.gov
10

11                                                    /s/ Sara Jelinek
                                                      An Employee of the Federal Public
12                                                    Defenders Office, District of Nevada

13

14

15

16

17

18

19

20

21

22

23

                                                 17
